--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.41
 

 

$5,600,000
September 4, 2009

 
 
TERM NOTE
 
FOR VALUE RECEIVED, the undersigned, GENERAL ENVIRONMENTAL MANAGEMENT, INC., a
Nevada corporation (the “Maker”), hereby promises to pay to CVC CALIFORNIA, LLC,
a Delaware limited liability company (“CVC”), or registered assigns
(hereinafter, collectively with CVC, the “Payee”), the sum of Five Million Six
Hundred Thousand ($5,600,000) Dollars (the “Principal”), with interest thereon,
on the terms and conditions set forth herein.
 
Payments of principal of, interest on and any other amounts with respect to this
Purchase Money Note (this “Note”) are to be made in lawful money of the United
States of America.
 
1.             Payments.
 
(a) Interest.  This Note shall bear interest (“Interest”) on Principal amounts
outstanding from time to time from the date hereof at the rate of eight (8%)
percent per annum; provided, however, that during the continuance of any Event
of Default (as such term is hereinafter defined), the interest rate hereunder
shall be thirteen (13%) percent per annum.  All Interest shall be computed on
the daily unpaid Principal balance of this Note based on a three hundred sixty
(360) day year.
 
(b) Payments.  On the first day of each calendar month commencing October 1,
2009 through and including August 1, 2009, accrued Interest on the outstanding
Principal shall be due and payable.  Thereafter, Principal and Interest under
this Note shall be payable in thirty-six (36) consecutive equal monthly
installments of Principal and Interest of $174,321.50 each, with the first
installment due and payable on September 1, 2010, and with subsequent
installments due and payable on the first day of each calendar month thereafter
through and including August 1, 2013.  To the extent that Principal hereunder
shall at any time bear interest at the default rate provided in paragraph 1(a)
above, then, simultaneously with the next scheduled payment of Principal and
Interest, or upon acceleration of this Note, there shall be due and payable the
additional accrued Interest arising by reason of the increase in the applicable
interest rate hereunder.
 
(c) Non-Business Day.  If any scheduled payment date as aforesaid is not a
business day in the State of California or the State of Florida, then the
payment to be made on such scheduled payment date shall be due and payable on
the next succeeding business day, with additional interest on any Principal
amount so delayed for the period of such delay.  As used in this Note, the term
“business day” shall mean any day that is not a Saturday, Sunday or legal
holiday in the State of California.
 
2.             Prepayment.
 
(a) Optional Prepayment of Principal.  All or any portion of the unpaid
Principal balance of this Note, together with all accrued and unpaid Interest on
the Principal amount being prepaid, may at the Maker’s option be prepaid in
whole or in part, without premium or penalty, at any time or from time to time,
upon five (5) business days’ prior written notice to the Payee.
 
 
1

--------------------------------------------------------------------------------

 
 
(b) Mandatory Prepayments of Principal.  The entire Principal balance of this
Note, and all accrued and unpaid Interest hereunder, (i) shall be required to be
prepaid upon the consummation of any Sale (as such term is defined in the Loan
Agreement described in paragraph 3 below), and (ii) may be required to be
prepaid during the existence of any Event of Default.  In addition, in the event
and to the extent that, and at such time as, any prepayments shall be made on
that certain Purchase Money Note dated August 17, 2009 in the principal amount
of $5,600,000 issued by MTS Acquisition Company, Inc. to General Environmental
Management, Inc., a Delaware corporation (the “Purchase Money Note”), then a
corresponding prepayment in an equal amount shall then be required under this
Note, and such prepayment shall be applied to the obligations under this Note in
a manner consistent with the application of the prepayment to the obligations
under the Purchase Money Note.
 
(c) Application of Payments.  Except as otherwise provided in paragraph 1(b)
above, any and all prepayments hereunder shall be applied first to unpaid
accrued Interest on the Principal amount being prepaid and then to Principal,
and the remaining installments hereunder shall be recalculated so as to provide
for equal monthly payments of Principal and Interest on the scheduled payment
dates through the reminder of the stated payment term pursuant to paragraph 1(b)
above.
 
3.             Loan Documents.  This Note is the Term Note issued pursuant to
the terms of the Amended and Restated Revolving Credit and Term Loan Agreement
of even date herewith by and between CVC and the Maker (as same may be amended,
modified, supplemented and/or restated from time to time, the “Loan Agreement”),
and is secured pursuant to the provisions of certain “Security Documents”
referred to in the Loan Agreement.  This Note is entitled to all of the benefits
of the Loan Agreement and said Security Documents, including provisions
governing the payment and the acceleration of maturity hereof, which agreements
and instruments are hereby incorporated by reference herein and made a part
hereof.  The occurrence and continuance of an Event of Default under the Loan
Agreement shall constitute a default under this Note and shall entitle the Payee
to accelerate the entire indebtedness hereunder and take such other action as
may be provided for in the Loan Agreement and/or in any and all other
instruments evidencing and/or securing the indebtedness under this Note, or as
may be provided under the law.
 
4.             Assignment.  This Note shall be binding upon and shall inure to
the benefit of the respective successors and permitted assigns of the parties
hereto, provided that (a) the Maker may not assign any of its rights or
obligations hereunder without the prior written consent of the Payee, and (b) in
the event of any assignment of this Note by the Payee, the Payee shall give
written notice of such assignment to the Maker.  This Note is not a bearer
instrument, and shall only be payable to its registered holder, and the Maker
hereby appoints the Payee as the Maker’s agent to maintain the register in which
the registered holders of this Note shall be recorded.
 
 
2

--------------------------------------------------------------------------------

 
 
5.             Communications and Notices.  Except as otherwise specifically
provided herein, all communications and notices provided for in this Note shall
be sent by reputable overnight courier or facsimile to the Payee at the Payee’s
address as provided to the Secretary of the Maker from time to time and, if to
the Maker, at 3191 Temple Avenue, Suite 250, Pomona, California 91768,
Attention: Timothy J. Koziol, Fax # (909) 444-8356.  Any notice sent by
overnight courier shall be deemed given on the third (3rd) Business Day after
being deposited with the courier with all charges prepaid or billed to the
account of the sender. Any notice sent by facsimile shall be deemed received on
the date on which such notice is sent if such notice is sent during normal
business hours at the point of receipt (or otherwise on the next succeeding
Business Day).  The Maker and the Payee may from time to time change their
respective addresses or fax numbers, for purposes of this Section 5, by written
notice to the other parties; provided, however, that notice of such change shall
be effective only upon receipt.
 
6.             Waiver and Amendment.  No waiver of a right in any instance shall
constitute a continuing waiver of successive rights, and any one waiver shall
govern only the particular matters waived.  Neither any provision of this Note
nor any performance hereunder may be amended or waived except pursuant to an
agreement in writing signed by the party against whom enforcement thereof is
sought.  Except as otherwise expressly provided in this Note, the Maker hereby
waives, to the extent not prohibited by applicable law, diligence, demand,
presentment for payment, protest, dishonor, nonpayment, default, notice of any
and all of the foregoing, and any other notice or action otherwise required to
be given or taken under the law in connection with the delivery, acceptance,
performance, default, enforcement or collection of this Note, and expressly
agrees that this Note, or any payment hereunder, may be extended, modified or
subordinated (by forbearance or otherwise) from time to time, without in any way
affecting the liability of the Maker.  The Maker further waives, to the extent
not prohibited by applicable law, the benefit of any exemption under the
homestead exemption laws, if any, or any other exemption, appraisal or
insolvency laws, and consents that the Payee may release or surrender, exchange
or substitute any personal property or other collateral security now held or
which may hereafter be held as security for the payment of this Note.
 
7.             Governing Law.  This Note shall be construed in accordance with
and governed by the laws of the State of New York, except to the extent
superseded by Federal enactments.
 
 
3

--------------------------------------------------------------------------------

 
 
8.             Consent to Jurisdiction; Waiver of Jury Trial.  The Maker hereby
consents to the non-exclusive jurisdiction of all courts of the State of New
York and the United States District Court for the Southern District of New York,
as well as to the jurisdiction of all courts from which an appeal may be taken
from such courts, for the purpose of any suit, action or other proceeding
arising out of or with respect to this Note, and waives any objections to such
jurisdiction and venue on grounds of forum non conveniens or other such
basis.  The Maker hereby waives the right to interpose any counterclaims (other
than compulsory counterclaims) in any action brought by the Payee hereunder,
provided that this waiver shall not preclude the Maker from pursuing any such
claims by means of separate proceedings.  THE MAKER HEREBY EXPRESSLY WAIVES ANY
AND ALL OBJECTIONS WHICH IT MAY HAVE AS TO VENUE IN ANY OF SUCH COURTS, AND ALSO
WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY SUCH SUIT, ACTION OR PROCEEDING.  The
Payee may file a copy of this Note as evidence of the foregoing waiver of right
to jury trial.
 
9.             Usury Savings Clause.  All agreements between the Maker and the
Payee are hereby expressly limited to provide that in no contingency or event
whatsoever, whether by reason of acceleration of maturity of the indebtedness
evidenced hereby or otherwise, shall the amount paid or agreed to be paid to the
Payee for the use, forbearance or detention of the indebtedness evidenced hereby
exceed the maximum amount which the Payee is permitted to receive under
applicable law.  If, from any circumstances whatsoever, fulfillment of any
provision hereof or of the Loan Agreement or any Loan Document thereunder, at
the time performance of such provision shall be due, shall involve transcending
the limit of validity prescribed by law, then, ipso facto, the obligation to be
fulfilled shall automatically be reduced to the limit of such validity, and if
from any circumstance the Payee shall ever receive as interest an amount which
would exceed the highest lawful rate, such amount which would be excessive
interest shall be applied to the reduction of the principal balance of this
Note, and not to the payment of interest hereunder.  To the extent permitted by
applicable law, all sums paid or agreed to be paid for the use, forbearance or
detention of the indebtedness evidenced by this Note shall be amortized,
prorated, allocated and spread throughout the full term of such indebtedness
until payment in full, to the end that the rate or amount of interest on account
of such indebtedness does not exceed any applicable usury ceiling.  As used
herein, the term “applicable law” shall mean the law in effect as of the date
hereof, provided, however, that in the event there is a change in the law which
results in a higher permissible rate of interest, then this Note shall be
governed by such new law as of its effective date.  This provision shall control
every other provision of all agreements between the Maker and the Payee.
 
10.           Collection Costs.  In the event that the Payee shall place this
Note in the hands of an attorney for collection during the continuance of any
Event of Default, the Maker shall further be liable to the Payee for all
reasonable out-of-pocket costs and expenses (including reasonable attorneys’
fees) which may be incurred by the Payee in enforcing this Note, all of which
costs and expenses shall be obligations under and part of this Note; and the
Payee may take judgment for all such amounts in addition to all other sums due
hereunder.
 
IN WITNESS WHEREOF, the Maker has executed this Note on the date first above
written.
 

     
GENERAL ENVIRONMENTAL MANAGEMENT, INC.,
a Nevada corporation
           
 
  By:
/s/
 
 
   
Name 
 
 
   
Title
 

 
 
 
4